Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The telephone interview initiated by the Examiner with the Representative Gayatry Nair (Reg. No. 70812) on 06/17/2021 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claims 2-3, 8 and 19 are canceled.
Claims 1, 4-7, 9-18 and 20 are pending with claim 18 being amended.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following claim 18 shall replace all previous versions of the claim:

18.	(Currently Amended) A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a display device to:
obtain a first image comprising a left eyeball image of a user;
obtain a second image comprising a right eyeball image of the user;
obtain a first distance between a first lens and the left eyeball of the user, wherein the first lens is closest to the left eyeball of the user;
obtain a second distance between a second lens and the right eyeball of the user, wherein the second lens is closest to the right eyeball of the user in all the lenses of the display device;
normalize the first image based on the first distance and the second distance;
normalize the second image based on the first distance and the second distance; 
calculate an interpupillary distance between the left eyeball and the right eyeball based on a normalized first image and a normalized second image;
adjust the first lens or the second lens based on the interpupillary distance of the user; 
calculate a ratio of the first distance to a preset reference distance to obtain a first scaling coefficient; 
obtain a pupil image with a preset size, wherein the preset reference distance is either between the first lens and the left eyeball of the user, or between the second lens and the right eyeball of the user;
calculate a ratio of the second distance to the preset reference distance to obtain a second scaling coefficient;
scale the first image using the first scaling coefficient; and
scale the second image using the second scaling coefficient.


REASON FOR ALLOWANCE




The invention claimed in claim 1 is a display device with a distinct configuration of a first distance sensor and a second distance sensor (emphasis added):  “a display device body, comprising: a first lens barrel, comprising: a first end;  a first lens coupled to the first end; and a first edge region;  a second lens barrel, comprising: a second end;  a second lens coupled to the second end; and a second edge region; a longitudinal central axis comprising: a first side; and a second side; a first distance sensor symmetrically disposed on the first side and configured to measure a first distance between a left eyeball and the first lens, wherein the first distance sensor is disposed in the first edge region;  a second distance sensor symmetrically disposed on the second side and configured to measure a second distance between a right eyeball and the second lens, wherein the second distance sensor is disposed in the second edge region; and a traverse central axis, wherein the first edge region comprises a first intersecting point along the traverse central axis that is close to the longitudinal central axis [In light of Specification, Fig. 4: ‘202’] and a second intersecting point along the traverse central axis, wherein the second edge region comprises a third intersecting point [In light of Specification, Fig. 4 : ’203’] along the traverse central axis that is close to the longitudinal axis and a fourth intersecting point along the traverse central axis, wherein the first distance sensor [In light of Specification, Fig. 4: ‘202’] is disposed at the first intersecting point, and wherein the second distance sensor [In light of Specification, Fig. 4: ‘203’] is disposed at the third intersecting point.”.


The invention claimed claims 7 and 18 is a method for adjusting image presence on a display device with the distinct limitations (emphasis added):  “obtaining a first image comprising a left eyeball image of a user; obtaining a second image comprising a right eyeball image of the user; obtaining a first distance between a first lens and the left eyeball of the user, wherein the first lens is closer to the left eyeball of the user than a second lens; obtaining a second distance between the second lens and the right eyeball of the user, wherein the second lens is closer to the right eyeball of the user than the first lens; normalizing the first image based on the first distance and the second distance; normalizing the second image based on the first distance and the second distance; calculating an interpupillary distance between the left eyeball and the right eyeball based on a normalized first image and a normalized second image;  adjusting the first lens or the second lens based on the interpupillary distance of the user; obtaining a pupil image with a preset size, wherein a preset reference distance is either between the first lens and the left eyeball of the user, or between the second lens and the right eyeball of the user; calculating a ratio of the first distance to the preset reference distance to obtain a first scaling coefficient; calculating a ratio of the second distance to the preset reference distance to obtain a second scaling coefficient; scaling the first image using the first scaling coefficient; and scaling the second image using the second scaling coefficient.”.


Prior arts were found and applied in the Office Action[s]. See Notice of References Cited in the Office Action[s]. 

Regarding claim 1, Lee (“Lee”) [U.S Patent Application Pub. 2017/0102549 A1] meets the claim limitations as follows: A display device (i.e. a head mount display device 100) [Fig. 1-4], comprising:  a display device body [Fig. 1-4 show integrated components of the display device structure (i.e. body), a housing 110; para. 0073-0075], comprising:  a first lens barrel [Fig. 3-4: the optic module ‘200’; barrel 240 and a lens 250], comprising: a first end; a first lens [Fig. 3-4: the optic module ‘200’; barrel 240 and a lens 250], comprising: a second end; a second lens coupled to the second end; and a second edge region; a longitudinal central axis [Fig. 4, 8 show a central shaft and a longitudinal axis is perceptually a vertical line (in light of Specification, Fig. 8) going through the central shaft] comprising: a first side; and a second side; a first distance sensor [Fig. 1, 3; para. 0081-0082; Fig. 7; para. 0098: ‘The distance between the display unit 210 and the user’s eyes is substantially short’] symmetrically disposed on the first side and configured to measure a first distance between a left eyeball and the first lens, wherein the first distance sensor is disposed in the first edge region; a second distance sensor [Fig. 7; para. 0098: ‘The distance between the display unit 210 and the user’s eyes is substantially short’] symmetrically disposed on the second side and configured to measure a second distance between a right eyeball and the second lens, wherein the first distance sensor is disposed in the first edge region.

Lee does not disclose explicitly the following claim limitations (emphasis added): a first distance sensor symmetrically disposed on the first side and configured to measure a first distance between a left eyeball and the first lens; and a second distance sensor symmetrically disposed on the second side and configured to measure a second distance between a right eyeball and the second lens.

However in the same field of endeavor Stafford et al. (“Stafford”) [US 2016/0091720 A1]  discloses the deficient claim as follows: a first distance sensor symmetrically disposed on the first side and configured to measure a first distance between a left eyeball and the first lens [Fig. 1: determining Z offset on left eye; para. 0043: ‘z offset’; Fig. 9: ‘910’]; and a second distance sensor symmetrically disposed on the second side and configured to measure a second [Fig. 1: determining Z offset on right eye; para. 0043: ‘z offset’; Fig. 9: ‘910’].

Neither Lee nor Stafford discloses explicitly the following claim limitations (emphasis added): a traverse central axis, wherein the first edge region comprises a first intersecting point along the traverse central axis that is close to the longitudinal central axis and a second intersecting point along the traverse central axis, wherein the second edge region comprises a third intersecting point along the traverse central axis that is close to the longitudinal axis and a fourth intersecting point along the traverse central axis, wherein the first distance sensor is disposed at the first intersecting point, and wherein the second distance sensor is disposed at the third intersecting point.

No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.
 
Regarding claim 7, Stafford et al. (“Stafford”) [US 2016/0091720 A1] meets the claim limitations as follows: A method for adjusting image presence on a display device comprising (i.e. providing lens aberration correction) [para. 0010]: obtaining a first image comprising a left eyeball image of a user [Fig. 1: camera/sensor 106 on the left/right eye; para. 0043: ‘The sensors 106 may be used to capture/obtain the three-dimensional information related to the position of the eye’]; obtaining a second image comprising a right eyeball image of the user [Fig. 1: camera/sensor 106 on the left/right eye; para. 0043]; obtaining a first distance between a first lens and the left eyeball of the user [Fig. 1; para. 0043, 0057: ‘to determine… , only the z-shift (i.e. z-offset)], wherein the first lens is closer to the left eyeball of the user than a second lens; [Fig. 1; para. 0043, 0057: ‘to determine… , only the z-shift (i.e. z-offset)]; normalizing the first image (i.e. adjusting the pre-distorted image to define a ‘corrected pre-distorted image’) [para. 0012] based on the first distance and the second distance (i.e. ‘The pre-distorted image … is adjusted to define a corrected pre-distorted image that accounts for the alignment offset’) [para. 0012]; normalizing the second image (i.e. adjusting the pre-distorted image to define a ‘corrected pre-distorted image’) [para. 0012] based on the first distance and the second distance; calculating an interpupillary distance between the left eyeball and the right eyeball (i.e. ‘the sensors 106 may be used to determine the inter-pupillary distance (IPD) of the user’s eyes’) [para. 0043] based on a normalized first image and a normalized second image [para. 0043: ‘compare it to the IPD of the optics to determine if there is a shift in the alignment’]; adjusting the first lens or the second lens based on the interpupillary distance of the user (i.e. eye-shift) [para. 0042-0044: ‘By determining the eye-shift …, most optimal distortion adjustment may be determined for the optics (i.e. lens) and applied to the image so that the image is clear when viewed through the optics of the HMD’].


Stafford does not disclose explicitly the following claim limitations: adjusting the first lens or the second lens based on the interpupillary distance of the user.

However in the same field of endeavor Lee et al. (“Lee_767”) [U.S Patent Application Pub. 2016/0063767 A1] discloses the deficient claim as follows:  adjusting the first lens or the second lens based on the interpupillary distance of the user [p 0135: ‘measure the distance between the user's eyes (e.g., Inter-Pupil Distance (IPD), or the distance at which the user wearing the HMD 103 is able to view images (i.e. the distance between user’s eye and lens)’; ‘enabling the adjustment of the position of the electronic device 101 or the distance between the lenses’].

Neither Stafford nor Lee_767 discloses explicitly the following claim limitations: obtaining a pupil image with a preset size, wherein a preset reference distance is either between the first lens and the left eyeball of the user, or between the second lens and the right eyeball of the user; calculating a ratio of the first distance to the preset reference distance to obtain a first scaling coefficient; calculating a ratio of the second distance to the preset reference distance to obtain a second scaling coefficient; scaling the first image using the first scaling coefficient; and scaling the second image using the second scaling coefficient.

No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 4-7, 9-18 and 20 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488